UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EDWIN DIAZ,
                                Plaintiff,
                                                                    19-CV-10975 (JPO)
                        -v-
                                                                           ORDER
 OFFICINA PROFUMO
 FARMACEUTICA DI SANTA MARIA
 NOVELLA OF AMERICA
 CORPORATION,
                     Defendant.


J. PAUL OETKEN, District Judge:

       Defendant was served on December 5, 2019. However, no appearance has been entered

on Defendant’s behalf, and no response to the complaint has been filed in the allotted time.

Plaintiff has not moved for a default judgment.

       Plaintiff is directed to notify the Court whether it intends to move for default judgment,

or if it has received any communication from Defendant or its counsel regarding a response to

the complaint.

       If Plaintiff fails by February 10, 2020, to either (1) file a letter concerning the status of

the case, or (2) move for default judgment against Defendant, the action may be dismissed for

failure to prosecute.

       Plaintiff is directed to serve a copy of this order by mail on Defendant.

       SO ORDERED.

Dated: January 27, 2020
       New York, New York
                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
